Sognier, Judge.
Southern Bell Telephone & Telegraph Company (Southern Bell) brought this action against Sammy Jaraysi, d/b/a Greenthumb Landscaping (Jaraysi), seeking $617.12 as the alleged balance due on an open account. On May 18, 1983, the trial court granted Southern Bell’s motion for summary judgment, to which Jaraysi had failed to respond, and ordered judgment in Southern Bell’s favor in the amount of $708.83. Jaraysi did not appeal from the grant of summary judgment against him but, on December 2, 1983, filed a motion to set aside the judgment pursuant to OCGA § 9-11-60 (d). The trial court on June 29, 1984 denied Jaraysi’s motion and Jaraysi filed a direct appeal to this court.
OCGA § 5-6-35 (a) (8), as amended effective July 1, 1984, requires that an application for discretionary review be filed where a party appeals “from orders under subsection (d) of Code Section 9-11-60 denying a motion to set aside a judgment or under subsection (e) of Code Section 9-11-60 denying relief upon a complaint in equity to set aside a judgment.” The instant appeal was filed July 26, 1984 from an order denying appellant’s motion to set aside the judgment under OCGA § 9-11-60 (d). It is, therefore, subject to dismissal because no attempt was made to comply with the provisions of OCGA § 5-6-35.
This appeal must also be dismissed because OCGA § 5-6-35 (a) *106(6), as amended effective July 1, 1984, requires that an application for discretionary review be filed when the amount placed in controversy by the claimant is $2,500 or less. Brown v. Assoc. Fin. Svcs. Corp., 175 Ga. App. 553 (333 SE2d 888) (1985).
Decided September 19, 1985.
Theodore L. Marcus, for appellant.
John L. Skelton, Jr., for appellee.

Appeal dismissed.


Birdsong, P. J., and Carley, J., concur.